                 Case 1:20-cv-00430-JLT Document 25 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                 FOR THE EASTER DISTRICT OF CALIFORNIA
12

13
     JOHANNES KETZLER and NIKO GROTH,                      No. 1:20-CV-00430-JLT
14
                    Plaintiff,                             [PROPOSED] ORDER RE: JOINT
15                                                         STIPULATION FOR AMENDMENT TO THE
                            v.                             SCHEDULING ORDER
16
     ROBERT ROYAL FAUCHER, and DOES 1                      (Doc. 24)
17   to 100, inclusive

18                  Defendant.

19

20   Based upon the stipulation of the parties, the Court ORDERS the scheduling order amended as follows:
21          1.      The parties SHALL complete all non-expert discovery no later than May 19, 2021;
22          2.      The parties SHALL disclose their experts no later than June 2, 2021 and any rebuttal
23                  experts no later than June 30, 2021. The parties SHALL complete all expert discovery no
24                  later than August 2, 2021;
25   ///
26   ///
27   ///
28
                                                       1
                Case 1:20-cv-00430-JLT Document 25 Filed 03/19/21 Page 2 of 2


 1         3.      The parties SHALL file any non-dispositive motions no later than August 17, 2021 to

 2                 be heard no later than September 21, 2021.

 3         All other dates and deadlines remain unchanged. The Court does not anticipate granting

 4   another request to amend the case schedule.

 5

 6   IT IS SO ORDERED.

 7      Dated:     March 19, 2021                         /s/ Jennifer L. Thurston
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
